Citation Nr: 0808009	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-34 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for hallux valgus of the 
right foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to October 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, in pertinent 
part, the RO denied a rating in excess of 10 percent for 
hallux valgus of the right foot.

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2006.  A copy of the transcript of that 
hearing has been associated with the claims file.  At the 
time of the hearing, the Board received testimony regarding 
disabilities the veteran contended were secondary to the 
hallux valgus disability.  Also at this time, the veteran 
submitted a document in which she "waive[d] any further due 
process or appellate review at the Regional Office level."

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the time of the hearing, the veteran has filed 
secondary service-connection claims.  See 38 C.F.R. § 3.310.  
In addition, the veteran's boyfriend sent in a letter 
regarding her right foot disabilities and VA provided a 
February 2007 VA examination.  This examination included 
review of the veteran's hallux valgus disability of the right 
foot.

In an April 2007 rating decision, the RO granted secondary 
service connection for a left knee strain.  In the cover 
letter to this rating decision, the RO noted that since the 
rating for hallux valgus was on appeal, the claim for service 
connection for Morton's neuroma of the right foot would not 
be addressed in the rating decision.

VA regulations provide, in part, that pertinent evidence 
submitted at the time of a Board hearing must be referred to 
the agency of original jurisdiction (AOJ) for review, unless 
this procedural right is waived by the veteran or 
representative.  38 C.F.R. § 20.1304(c).  In this case, the 
AOJ is the RO.  As noted in the introduction, the veteran 
submitted a "waiver of due process" at the time of the 
Board hearing.  Although the Board considers this to 
constitute a valid waiver as to the evidence submitted at the 
time of the hearing, the Board does not consider this to be a 
valid waiver as to evidence not in existence at the time the 
waiver was submitted.  

Therefore, as pertinent evidence, including the February 2007 
VA examination report, has been added to the claims file 
since the Board hearing, and this evidence was not considered 
in the last issued supplemental statement of the case, the 
appeal must be remanded in order for this evidence to be 
considered by the AMC/RO.  If the benefit sought is not 
granted upon remand, the AMC/RO should consider all of the 
relevant evidence of record when issuing the supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 19.37.

In addition, after consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA) letters of record, the Board 
finds that an additional VA notification letter should be 
issued upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter regarding 
the claim for an increased rating for 
hallux valgus.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159.

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date as outlined in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter, the veteran's claim must 
be readjudicated on the basis of all of 
the relevant evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed 
for a response, before the record is 
returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


